Citation Nr: 1428850	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for epididymitis, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel










INTRODUCTION

The Veteran had active service from April 1979 to July 1982.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board previously remanded the case in December 2013 for further development.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).  

The Veteran previously requested a hearing before a Veterans Law Judge.  In May 2013, he withdrew his request. 


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied a claim of service connection for epididymitis.  That decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

2.  In a December 2001 rating decision, the RO denied reopening the Veteran's claim of service connection for epididymitis.  The December 2001 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

3.  Evidence received since the December 2001 rating decision raises a reasonable possibility of substantiating the claim of service connection for epididymitis.

4.  The preponderance of the evidence weighs against a finding that the Veteran's current epididymitis is related to service.



CONCLUSIONS OF LAW

1.  The December 2001 rating decision, which denied reopening the Veteran's claim of service connection for epididymitis, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  Evidence submitted subsequent to the December 2001 denial of service connection for epididymitis is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for epididymitis have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that regarding the Veteran's claim to reopen, in particular, the Board is finding sufficient evidence to reopen it.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist regarding the Veteran's claim to reopen, such error was harmless and will not be discussed.

Notwithstanding the above, the duty to notify was satisfied in a January 2010 letter.  The claim was subsequently readjudicated in a January 2012 statement of the case and a February 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's available service treatment records and medical treatment records are in the file.  In addition, non-VA treatment records have been obtained and associated with the file.
  
The Veteran indicated that he applied for Social Security Administration (SSA) benefits around 1994.  See September 1994 VA Medical Record.  In January 1995, the Veteran submitted a letter confirming an award of Social Security Disability Insurance (SSDI) benefits.  Nonetheless, a June 1996 record reflects that the Veteran receives SSDI benefits for a cut tendon and psychiatric condition disabilities, and the Veteran's SSA records need not be obtained because the Board finds no indication that they are relevant.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent a VA examination in May 2010.  The report and medical opinion are in the claims file.  The Board finds that this examination is adequate; it involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of whether the RO reopened a veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In a November 1993 rating decision, the RO denied the Veteran's initial claim of service connection for epididymitis because there was no diagnosis with a link to service.  The Veteran did not appeal or submit any new and material evidence within one year of that decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In March 2001, the Veteran filed a claim to reopen his service connection claim for epididymitis.  In a December 2001 rating decision, the RO denied reopening the claim, because there was no diagnosis with a link to service.  Following the Veteran's submission of  a February 2002 notice of disagreement, the claim was readjudicated in a September 2002 statement of the case.  The March 2001 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

The Veteran filed a claim to reopen in January 2010.  A June 2010 rating decision denied reopening the claim.  

The March 2001 rating decision is the last final denial of the claim.  Evidence added to the record since the March 2001 denial includes, in relevant part, May and August 2010 VA treatment records reflecting diagnoses of epididymitis, a September 1981 service medical record which reflects that the Veteran was diagnosed with epididymitis in service, and the Veteran's statements that he has experienced testicular pain since service and believes his current condition is related to service.  See January 2012 VA Form 9; February and August 2010 statements from the Veteran; July 2010 notice of disagreement. 

The Board finds that the Veteran's diagnoses of epididymitis in service and during the current period on appeal, as well as his statements of continuity of symptomatology which also attribute his condition to service, are "new" and "material" evidence.  The claim was previously denied because there was no evidence of a current diagnosis and a relationship to service.  Therefore, this is new evidence which has not been previously submitted or considered and which raises the possibility of reasonably substantiating the claim were it to be reopened, at minimum by triggering VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for epididymitis will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran asserts he has epididymitis of service origin, and claims service connection is warranted.  He reports being diagnosed with epididymitis in service and being hospitalized in service for it.  See, e.g., July 2010 notice of disagreement.  The Veteran asserts that he has suffered pain in his scrotum since service, as well as intermittent swelling.  See February 2010 statement from the Veteran.

May and August 2010 VA medical treatment records reflect that the Veteran was diagnosed with epididymits.

A September 1981 service medical record confirms that the Veteran was diagnosed with epididymitis and was hospitalized for pain, swelling, and tenderness in the scrotum, following light urethral discharge.   In addition, a June 1982 service medical note reflects that the Veteran complained of and was seen for sore testicles.

Here, as the record reflects that the Veteran has a current diagnosis of epididymitis as well as in-service incurrences, the determinative issue is whether there is a link between the Veteran's present condition and his incurrences in service.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current epididymitis is related to service.

The Veteran underwent a May 2010 VA examination.  In it, the examiner considered the Veteran's reports of hospitalization in service and symptomatology, as well as the Veteran's medical records.  The examiner noted that at the time, the Veteran displayed a normal genitourinary exam with no evidence of acute epididymitis or chronic epididymitis.  On the question of a nexus to service, the examiner opined that the Veteran's epididymitis is less like than not related to service, because there is a lack of chronicity and chronic care since service, and that the epididymitis noted in service was probably related to chlamydia and should have resolved without sequelae or complications.  The VA examiner noted that the Veteran reported and the record reflected that he was first treated for epididymitis after service in May 2010, and that he was treated for latent syphilis in 1997. 

Indeed, notwithstanding the Veteran's assertion of continuity of pain and symptomatology since service and his statements that he did not complain for fear of having any of his testicles removed, see July 2010 notice of disagreement, the record supports the VA examiner's finding on the absence of chronicity and chronic care for many years after service.  A February 1993 treatment record notes a finding of normal genitalia.  Emergency Room Nursing Assessment notes from April 1993, July 1994, and August 1994 note findings of no problem with the Veteran's genitourinary system.  A May 1995 treatment record from Memorial Hospital notes a negative genitourinary review.  A March 2001 VA medical record reflects that the Veteran's testes had no masses or tenderness.  And, a July 2009 VA treatment record notes a finding of no testicular pain or swelling.

The Board has considered the Veteran's lay statements in support of his claim, which assert that his condition is related to service.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or genitourinary disorders.  Unlike disorders that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the diagnoses and causes of genitourinary disorders is not readily apparent to lay observation.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional who found no nexus to service.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  Therefore, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the May 2010 VA examination opinion.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's epididymitis is related to service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

 

(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence to reopen a claim of entitlement to service connection for epididymitis has been received; the appeal is granted to this extent.

Service connection for epididymitis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


